      9:19-cv-01383-DCN        Date Filed 08/13/20      Entry Number 45        Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

 MARTIN L. KENT,

        Plaintiff,

 v.                                               Case No.:     9:19-cv-01383-DCN

 KEVIN N. HENNELLY,                                 IDENTIFICATION OF
                                                    EXPERT WITNESS
        Defendant.


       Plaintiff, Martin L. Kent ("Mr. Kent"), by and through the undersigned counsel, and

pursuant to the Consent Amended Scheduling Order entered herein [Doc No. 38] and other

applicable law, identifies Eric W. Rose, Partner at Englander Knabe & Allen, 801 South Figueroa

Street, Suite 1050, Los Angeles, CA 90017, 213.741.1500 as an expert witness that he expects to

call at the trial of this matter. We expect that Mr. Rose will testify regarding the permanent and

temporary injuries suffered by Mr. Kent as a result of the related defamatory statements made by

Defendant, including a valuation of the monetary damages suffered by Mr. Kent, and the required

amounts necessary to attempt to rehabilitate Mr. Kent's business and personal reputations.

                                             Respectfully submitted,

                                             /s/ Brent B. Young
                                             Brent B. Young
                                             Fed. ID No. 10140
                                             R. Andrew Hutchinson
                                             Admitted Pro Hac Vice
                                             BAKER DONELSON BEARMAN CALDWELL
                                                & BERKOWITZ, P.C.
                                             100 Med Tech Parkway
                                             Johnson City, Tennessee 37604
                                             Telephone: (423) 928-0181
                                             byoung@bakerdonelson.com
                                             dhutchinson@bakerdonelson.com
                                             Attorneys for Martin L. Kent
      9:19-cv-01383-DCN        Date Filed 08/13/20      Entry Number 45        Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned certifies that an exact copy of the foregoing Expert Witness Identification
was served upon counsel for Defendant in this matter through the Court's CM/ECF electronic
system on the 13th day of August, 2020.

                                             /s/ Brent B. Young
                                             Brent B. Young
                                             Fed. ID No. 10140
                                             R. Andrew Hutchinson
                                             Admitted Pro Hac Vice
                                             BAKER DONELSON BEARMAN CALDWELL
                                                & BERKOWITZ, P.C.
                                             100 Med Tech Parkway
                                             Johnson City, Tennessee 37604
                                             Telephone: (423) 928-0181
                                             byoung@bakerdonelson.com
                                             dhutchinson@bakerdonelson.com
                                             Attorneys for Martin L. Kent




                                                2
